In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated April 15, 2005, which, after a hearing to determine the validity of service of process, denied his motion to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
CPLR 308 (2) authorizes service of process to be made by delivery to a person of suitable age and discretion at the defendant’s actual place of business, dwelling place, or usual place of abode, coupled with mailing process to the defendant at either his or her last known residence or actual place of business. Jurisdiction is not acquired pursuant to CPLR 308 (2) unless both the delivery and mailing requirements have been strictly complied with (see McCray v Petrini, 212 AD2d 676 [1995]; Avakian v De Los Santos, 183 AD2d 687 [1992]; Foster v Cranin, 180 AD2d 712 [1992]; Brownell v Feingold, 82 AD2d 844 [1981]). However, a minor error in the address to which a summons is mailed will not render service of process void where “it is virtually certain that the summons will arrive” at its intended destination (Brownell v Feingold, supra at 844; see Donohue v La Pierre, 99 AD2d 570 [1984]). Here, the evidence presented at the hearing to determine the validity of service of process demonstrated that the envelope in which the summons and complaint were mailed was addressed to the correct street address in Bellmore. Even assuming, as the defendant alleges, that the envelope failed to specify a zip code, this omission alone will not invalidate service, particularly where, as here, evidence was submitted that mail addressed to the correct street address in Bellmore would be virtually certain to arrive (see Richardson v Richardson, 309 AD2d 795 [2003]; Donohue v La Pierre, supra; Brownell v Feingold, supra; Rochdale Holding Corp. v Neuendorf, 2 Misc 3d 133 [A], 2004 NY Slip Op 50184[U] [2004]). Schmidt, J.E, Krausman, Spolzino and Fisher, JJ., concur.